DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the Amendment filed 07/28/2021.

Claims 1-7 are currently pending. Claims 1-7 have been amended. Claims 1, 2, and 5 are independent Claims. 

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1,  2, 4, 5, and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sachdev (US 20030144885).


As to Claim 2:
Sachdev teaches a method for processing a medical dictation transcription (Abstract: a method comprising providing a medical transcription system that includes a plurality of fields that may be filled with either a default value or a non-default value), the method comprising: 

comparing multiple edited medical transcriptions corresponding to multiple dictations (the medical treatment template 100 includes fields for the site of service, the ICT numbers, and the current procedure terminology (CPT) code numbers … The examining doctor can dictate input modifiers to the appropriate field of the medical treatment template 100 … For example, if the doctor examined a different number of extremities from the normal value for that level of examination, then the extremities field is modified … in a level-four or level-five exam (for, e.g., an injured hip and leg), the doctor checks all four extremities … The fields of the medical treatment template 100 are thus identical for level-four and level-five exams…Based on the Medicare level selected by the doctor, the doctor will determine which level to apply to the exam-level portion 101 of the medical treatment template 100. The doctor will dictate particular fields in the exam-level portion 101 based on the particular level. Additionally, based on the particular level selected by the doctor, the medical transcriptionist will select a particular transcription template, and input the information into the applicable fields as indicated by the dictating doctor; paragraphs 0045-0049);

(comparing the exam level portion 101 in FIG. 4 with that shown in FIG. 1B, a considerable amount of similar text is included in both embodiments. For example, the FIG. 4 embodiment of exam level portion 101 (as well as the embodiments in FIGS. 5 and 6) includes the demographics portion 104, the chief complaint portion 106, the history of present illness portion 108, the view the following portion 110, the dictate portion 112, the orthopedic examination portion 114, the x-rays portion 120, the impression portion 122, and the plan portion 124, all of which were included in the embodiment shown in FIG. 1B. Missing from the FIG. 4 embodiment of exam level portion 101 is the remainder of muscloskeletal portion 116, the relevant other findings portion 118, and the entirety of the default/option table 119. These omitted portions in FIG. 4 are not required for level 2 (expanded) exams, and as such are not included. Additionally, all angled-hatched portions (corresponding to yellow), and all vertical-hatched portions (corresponding to red) are omitted in the embodiment of exam level portion 101 shown in FIG. 4, since they relate respectively to level 3 and level 4 exams exclusively and FIG. 4 relates to a level 2 exam. For instance, in the demographics portion 104, the level of exam is limited to the finger, toe, or contusion since this is level 2 exam. The text in the level of exam portion 105 that relates to level; paragraphs 0092-0094);

determining an automatically-determined standard text block corresponding to the similar portions (a doctor will use the medical treatment template 100 to determine the level of service appropriate for the degree of injury and the findings. The doctor has to check all the symptoms for all necessary extremities. The computer 280 provides a default indicating that the skin is normal (unless, of course, the doctor changes the value indicating that the skin is not normal). Allowing a computer to complete the default fields (instead of the doctor) limits the time necessary to complete a report for an examination. In other words, if the transcriptionist has to transcribe the normal values for each default field, the form would take considerable time to complete. Even dictating all the default values for a normal field would take considerable time considering that a typical completed form is approximately four to ten pages. Limiting the necessity for the doctor to dictate negative (default) findings is how the medical treatment template 100 may save doctors time by limiting the necessary dictation to non-default values. One way to limit the time necessary for a doctor to complete dictation associated with the medical treatment template 100 is to provide normal (typical) values for the default fields that the doctor does not have to dictate…The defaults are built in the computer program of the medical transcription system 300. Assume a doctor is examining an ankle, the default value is that there is no swelling. If the doctor observes any variation from the default value (for example a swelling exists), the doctor dictates any deviations from the default values from the standard medical treatment template 100 form using the medical transcription system; paragraphs 0087-0088); and 

outputting the standard text block and a trigger phrase that, when present in a medical transcription, indicates that the standard text block is to be inserted into the medical transcription (paragraphs 0098-0099: The output of the medical transcription system is a patient medical record detailing the medical examination. The probability that the patient medical record complies with the Medicare requirements is higher than if the medical treatment template 100 and the medical transcription system 300 had not been used. The medical transcription system 300 and the medical treatment template 100 may both be considered as interfacing with each other to assist the doctor, and the transcriptionist, in producing a Medicare compliant patient medical record… The medical transcription system 300 further includes a computer/word processor 280 that is configured so that the medical transcriptionist can insert the dictated values in a previously generated blank document; paragraph 0119: The medical transcription template 400 provides a system in which all of the findings (positive and negative) are automatically integrated into the final report. The medical treatment templates 100 can be modified to concur with the latest Medicare guideline. As such, the combination of the doctors dictating using the medical treatment template 100 and the transcriptionist inserting the data into the appropriate default and non-default fields of the medical transcription template 400 limit the surprise of forgetting to provide necessary fields to satisfy the Medicare guidelines. The combination of the medical treatment template and the medical transcription system acts to document the positive findings to produce the patient record. A Medicare compliant exam patient record (that can include a large number of pages, such as 6 or 10) can thus be produced by documenting data into a very small number of fields; and  paragraphs 0121-0123: (a) The doctor dictates the word "demographics" followed by the particular patient demographic information. The dictation of the word "demographics" translates the cursor to the demographics portion of the medical transcription template 400. The input demographics portion types the text, using a suitable speech recognition program, into the appropriate demographics field in the medical transcription template… (b) The doctor then dictates the word "chief complaint" followed by the chief complaint as indicated by the patient. The dictation of the word "chief complaint" translates the cursor to the chief complaint portion of the medical transcription template 400. The input demographics portion types the text, using a suitable speech recognition program, into the appropriate chief complaint field in the medical transcription template… The doctor then dictates the word "examination" followed by the particular non-default values, such as "right knee is swollen with apparent cartilage problems. The dictation of the word "examination" translates the cursor to the examination portion of the medical transcription template 400. The input demographics portion types the text, using a suitable speech recognition program, into the appropriate examination field in the medical transcription template." The remainder of the fields in the medical transcription template could be completed using an embodiment of medical transcription system 300 including a speech recognition program).

As to Claim 4:
 Sachdev teaches verifying the similar portions at least in part by comparing at least one of the similar portions to at least one other transcription for a speaker of at least one of the multiple dictations to determine presence of another text portion similar to the at least one of the similar portions (paragraphs 0092- 0095).

As to Claim 1:
The rejection of Claim 2 above is incorporated herein in full. Additionally, Sachdev teaches: obtaining a first medical transcription of a dictation, the dictation being from medical personnel and concerning a patient (paragraphs 0032- 0035); analyzing  the first (paragraph 0101: the medical treatment template 100 allows the doctor to dictate to a tape recorder while the computer-based medical transcription system 300 is used by a transcriptionist in generating a copy of the resultant medical record. In another embodiment, the doctor can input data directly into the medical record using a combined computer-based medical treatment template 100 and medical transcription system 300 either by the doctor inputting data directly (typing) or by the doctor using a speech recognition program; paragraphs 0121-0123: (a) The doctor dictates the word "demographics" followed by the particular patient demographic information. The dictation of the word "demographics" translates the cursor to the demographics portion of the medical transcription template 400. The input demographics portion types the text, using a suitable speech recognition program, into the appropriate demographics field in the medical transcription template… (b) The doctor then dictates the word "chief complaint" followed by the chief complaint as indicated by the patient. The dictation of the word "chief complaint" translates the cursor to the chief complaint portion of the medical transcription template 400. The input demographics portion types the text, using a suitable speech recognition program, into the appropriate chief complaint field in the medical transcription template… The doctor then dictates the word "examination" followed by the particular non-default values, such as "right knee is swollen with apparent cartilage problems. The dictation of the word "examination" translates the cursor to the examination portion of the medical transcription template 400. The input demographics portion types the text, using a suitable speech recognition program, into the appropriate examination field in the medical transcription template." The remainder of the fields in the medical transcription template could be completed using an embodiment of medical transcription system 300 including a speech recognition program).

As to Claims 5 and 7:
Refer to the discussion Claims 2 and 4 above, respectively, for rejections. Claims 5 and 7 are the same as Claims 2 and 4, except Claims 5 and 7 are computer-readable medium Claims and Claims 2 and 4 are method Claims. 


Claim Rejections - 35 USC § 103

3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachdev in view of  Coifman et al. (US 20040254791).

As to Claim 3:
Sachdev does not explicitly teach, Coifman  teaches to determine the automatically- determined standard text block, the module is configured to determine that the similar portions are above a threshold amount of being identical (the Abstract and paragraph 0009).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine Sachdev with Coifman because it would have improved the accuracy of a computerized, speech recognition system.

As to Claim 6:
Refer to the discussion of Claim 3 above for rejection. 


Response to Arguments

4. 	Applicant’s arguments filed 07/28/2021 have been fully considered but they are not 
persuasive.

Applicant argues that Sachdev does not teach “analyzing the first medical transcription for presence of the trigger phrase associated with the standard text block, wherein the analyzing comprises determining that the trigger phrase is present in the first medical 

In response, under a broadest reasonable interpretation, Sachdev 's teachings “the medical treatment template 100 allows the doctor to dictate to a tape recorder while the computer-based medical transcription system 300 is used by a transcriptionist in generating a copy of the resultant medical record. In another embodiment, the doctor can input data directly into the medical record using a combined computer-based medical treatment template 100 and medical transcription system 300 either by the doctor inputting data directly (typing) or by the doctor using a speech recognition program; (paragraph 010) and “(a) The doctor dictates the word "demographics" followed by the particular patient demographic information. The dictation of the word "demographics" translates the cursor to the demographics portion of the medical transcription template 400. The input demographics portion types the text, using a suitable speech recognition program, into the appropriate demographics field in the medical transcription template… (b) The doctor then dictates the word "chief complaint" followed by the chief complaint as indicated by the patient. The dictation of the word "chief complaint" translates the cursor to the chief complaint portion of the medical transcription template 400. The input demographics portion types the text, using a suitable speech recognition program, into the appropriate chief complaint field in the medical transcription template… The doctor then dictates the word "examination" followed by the particular non-default values, such as "right knee is swollen with apparent cartilage problems. The dictation of the word "examination" translates the cursor to the examination portion of the medical transcription template 400. The input demographics portion types the text, using a suitable speech recognition program, into the appropriate examination field in the medical transcription template." The remainder of the fields in the medical transcription template could be completed using an embodiment of medical transcription system 300 including a speech recognition program” (paragraphs 0121-0123) read-on the limitations as claimed. 

Applicant argues that Sachdev does not teach “outputting the standard text block and a trigger phrase that, when present in a medical transcription, indicates that the standard text block is to be inserted into the medical transcription”. 

In response, under a broadest reasonable interpretation, Sachdev 's teachings “the output of the medical transcription system is a patient medical record detailing the medical examination. The probability that the patient medical record complies with the Medicare requirements is higher than if the medical treatment template 100 and the medical transcription system 300 had not been used. The medical transcription system 300 and the medical treatment template 100 may both be considered as interfacing with each other to assist the doctor, and the transcriptionist, in producing a Medicare compliant patient medical record… The medical transcription system 300 further includes a computer/word processor 280 that is configured so that the medical transcriptionist can insert the dictated values in a previously generated blank document” (paragraphs 0098-0099) and “the medical transcription template 400 provides a system in which all of the findings (positive and negative) are automatically integrated into the final report. The medical treatment templates 100 can be modified to concur with the latest Medicare guideline. As such, the combination of the doctors dictating using the medical treatment template 100 and the transcriptionist inserting the data into the appropriate default and non-default fields of the medical transcription template 400 limit the surprise of forgetting to provide necessary fields to satisfy the Medicare guidelines. The combination of the medical treatment template and the medical transcription system acts to document the positive findings to produce the patient record. A Medicare compliant exam patient record (that can include a large number of pages, such as 6 or 10) can thus be produced by documenting data into a very small number of fields” (paragraph 0119), and “(a) The doctor dictates the word "demographics" followed by the particular patient demographic information. The dictation of the word "demographics" translates the cursor to the demographics portion of the medical transcription template 400. The input demographics portion types the text, using a suitable speech recognition program, into the appropriate demographics field in the medical transcription template… (b) The doctor then dictates the word "chief complaint" followed by the chief complaint as indicated by the patient. The dictation of the word "chief complaint" translates the cursor to the chief complaint portion of the medical transcription template 400. The input demographics portion types the text, using a suitable speech recognition program, into the appropriate chief complaint field in the medical transcription template… The doctor then dictates the word "examination" followed by the particular non-default values, such as "right knee is swollen with apparent cartilage problems. The dictation of the word "examination" translates the cursor to the examination portion of the medical transcription template 400. The input demographics portion types the text, using a suitable speech recognition program, into the appropriate examination field in the medical transcription template." The remainder of the fields in the medical transcription template could be completed using an embodiment of medical transcription system 300 including a speech recognition program) (paragraphs 0121-0123) read-on the limitations as claimed. 

Conclusion

5.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time           policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Contact information



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
/MAIKHANH NGUYEN/            Primary Examiner, Art Unit 2176